DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of  US Pat. Appl. No. 17/372657; US Pat. No. 11,142,491; US Pat. No. 11,180,435 (US Pat. Appl. No. 17/019428) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment to claims 21, 26, 29, 34, 35, and new claims 41 - 43, submitted February 4, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 9, filed February 4, 2022, with respect to the rejection of claims 21 – 28 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 21 – 28 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 9, filed February 4, 2022, with respect to the rejection of claim 29 under 35 USC 112(d) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claim 29 under 35 USC 112(d) has been withdrawn. 
Applicant’s arguments, see pages 9 - 10, filed February 4, 2022, with respect to the rejection of claims 29 - 32 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 29 - 32 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 9 - 10, filed February 4, 2022, with respect to the rejection of claims 35, 37 and 40 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 35, 37 and 40 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see page 10, filed February 4, 2022, with respect to the provisional rejection of claims 21, 22, 23, 24, 25, 26, 27 and 28 on the ground of
nonstatutory double patenting as being unpatentable over claims 20, 21, 22, 23, 24, 26, 27 and 29 of copending Application No. 17/372657 have been fully considered and are persuasive in view of the acceptance of the terminal disclaimer.  The provisional nonstatutory double patenting rejection has been withdrawn. 
Applicant’s arguments, see page 10, filed February 4, 2022, with respect to the provisional rejection of claims 29, 30, 31,32, 33 and 34 on the ground of
nonstatutory double patenting as being unpatentable over claims 31, 32, 33, 35 and 36 of copending Application No. 17/372657 have been fully considered and are persuasive in view of the acceptance of the terminal disclaimer.  The provisional nonstatutory double patenting rejection has been withdrawn. 
Applicant’s arguments, see page 10, filed February 4, 2022, with respect to the rejection of claims 35 and 37 - 40 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 11 of US Patent No. 11,142,491 have been 
Applicant’s arguments, see page 10, filed February 4, 2022, with respect to the rejection of claims 35, 36 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 US Patent No. 11,142,491 have been fully considered and are persuasive in view of the acceptance of the terminal disclaimer.  The nonstatutory double patenting rejection has been withdrawn. 
Applicant’s arguments, see page 10, filed February 4, 2022, with respect to the provisional rejection of claims 35 - 40 on the ground of nonstatutory double patenting as being unpatentable over claims1 - 14 of copending Application No. 17/019428 have been fully considered and are persuasive in view of the acceptance of the terminal disclaimer.  The provisional nonstatutory double patenting rejection has been withdrawn. 
Allowable Subject Matter
Claims 21 – 32, 34, 35 and 37 – 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on February 4,2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections in the previous Office Action. 
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter our would form a basis for concluding that the claimed subject matter would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YATE' K CUTLIFF/
Primary Examiner, Art Unit 1622